DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed July 13, 2022, is entered.  Applicant amended claim 1, cancelled claim 5 and added claim 23.  No new matter is entered.  Claims 1-4, 6-21 and 23 are pending before the Office for review.  Claim 22 remains withdrawn in response to a restriction requirement.
(2)
Election/Restrictions
This application is in condition for allowance except for the presence of claim 22, which is directed to a method for manufacturing a solar cell module that is non-elected without traverse.  Accordingly, claim 22 is cancelled.
(3)
Allowable Subject Matter
Claims 1-4, 6-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims in such a manner that a rejection under 35 U.S.C. Sec. 102 or Sec. 103 would be proper.
The prior art of record, individually or in combination, fails to teach or fairly suggest a solar cell module meeting the cumulative limitations of claim 1, wherein the overlapping portion includes the first, second and third parts, as required by claim 1.  Although Snow and Chung, as combined in the non-final rejection, teach the dielectric is positioned on either side of the wiring member, the combination fails to teach the dielectric/resin positioning with the specificity required by amended claim 1.  Specifically, placement of the dielectric on both sides of the wiring member in the overlapping portion of the solar cell is not itself sufficient to meet the requirements of amended claim 1 with respect to the required structure of the first, second and third parts of the overlapping portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759